 618DECISIONSOF NATIONALLABOR RELATIONS BOARDPerformance,Inc.andBuilding Service Employees'International Union,Local254, AFL-CIO. Case1-CA-8783 iJanuary 22, 1974DECISION AND ORDERBy MEMBERSJENKINS, KENNEDY, ANDPENELLOOn November 19, 1973, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Performance,Inc.,Cambridge, Massachusetts, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.'Case 1-RC-12495 was originally consolidated with the instant case forthe resolution of certain issues arising with respect to an election conductedpursuant to an agreement for consent election Prior to the transfer of CaseI-CA-8783 to the Board, Case I-RC-12495 was severed and remanded tothe RegionalDirector for further appropriate actionDECISION AND REPORT ANDRECOMMENDATIONS WITH RESPECT TOOBJECTIONS TO AN ELECTIONHERBERT SILBERMAN, Administrative Law Judge: Theseconsolidated proceedings were heard in Boston, Massachu-setts, on September 10, 11, 12, and 13, 1973. Following theclose of the hearing briefs were filed by General Counseland the Employer.The PleadingsThe amended complaint in Case I-CA-8783,issued onJune 19, 1973, as further amended at the hearing,allegesthatPerformance, Inc., herein sometimes called theRespondent, the Employer, or the Company, has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1), (3), and (5) and Section 2(6)and (7) of the National Labor Relations Act, as amended.The complaint is based upon charges and amended chargesfiled on January 10 and April 26, 1973, respectively, byBuilding Service Employees' International Union, Local254,AFL-CIO, herein referred to as the Union. Insubstance, the amended complaint alleges that the Em-ployerunlawfully discharged JosephDeGuglielmo onJanuary 2, 1973, and Charles Harak on January 5, 1973,because they joined and assisted the Union; that sinceJanuary 3, 1973, the Employer unlawfully has refused torecognize and to bargain with the Union as the designatedrepresentative of the employees in a described appropriateunit;and that by reason of the foregoing and otherconduct set forth in the complaint the Company hasinterfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of theAct. Among other things, the complaint in effect requestsas a remedy in these proceedings that an Order issuedirecting the Employer to bargain collectively with theUnion.With respect to the representation proceeding, Casei-RC-12495: i Pursuant to an agreement for consentelection, executed on January 24, 1973, and approved onJanuary 26, 1973, an election was conducted on February22, 1973, among the employees in the following unit:All full and regular part-time cleaners, janitors, floorpolishersemployed by the Employer at HarvardUniversity, Cambridge, Massachusetts, but excludingall office clericals, guards and supervisors as defined inthe Act.The tally of ballots shows that of approximately 48eligible voters, 14 votes were cast for the Union, 19 againsttheUnion, 18 ballots were challenged, and I ballot wasdeclared void. The challenged ballots were sufficient innumber to affect the results of the election. On February28, 1973, the Union filed timely objections to conductaffecting the results of the election.The Regional Director caused an investigation of thechallenges and the objections to be made and on May 18,1973, issued his report thereon and a revised tally ofballots. In his report, the Regional Director sustained thechallenges to 13 ballots. No ruling was made with respectto the remaining five challenged ballots because they wereno longer determinative of the results of the election.The Regional Director in his report overruled allobjections to the election except the following: (1)objections based on the fact that Joseph DeGuglielmo andCharles Harak were discharged on January 2 and 5, 1973,respectively, for reasons that would constitute violations ofSection 8(a)(1) and (3) of the Act, and (2) objections basedupon the allegation that during the month of January 1973,the Employer gave three separate pay increases totaling 70cents per hour to Mary DeGuglielmo which were timed soiThe representation petition was filed on January 2, 1973.208 NLRB No. 100 PERFORMANCE, INC.as to impinge upon her freedom of choice in therepresentation election. In respect to the latter objectiontheEmployer asserts thatMary DeGuglielmo is asupervisor, and not an employee, within the meaning ofSection 2(11) of the Act. As the issues raised by theseobjections are substantially the same as the issues in Case1-CA-8783 and as the resolution of these issues willrequire determinations of credibility, the Regional Directordirected a hearing on the objections which he consolidatedwith the hearing in Case I-CA-8783. The RegionalDirector also directed that upon the issuance of theAdministrative Law Judge's Decision the representationcaseshallbe severed from the unfair labor practiceproceeding and remanded to the Regional Director forfurther action in accordance with Section 102.62(a) andSection 102.69 of the Board's Rules and Regulations andarticle 5 of the agreement for consent election.Upon the entire record in these cases and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF FHE FMPLOYERThe Employer, a Delaware corporation which maintainsitsprincipal office and place of business in Westfield,Massachusetts, is engaged in providing cleaning andmaintenanceservice to institutions and commercial build-ings,including certain buildings of Harvard Universitylocated in Cambridge, Massachusetts, which are the onlyfacilities involved in this case. Respondent in the courseand conduct of its business performs services in variousStates of the United States including the Commonwealthof Massachusetts. It annually receives revenues in excess of$50,000 for services performed outside the Commonwealthof Massachusetts. The Employer admits, and I find, that itis engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDBuilding Service Employees'International Union, Local254, AFL-CIO,is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundRespondent performs building custodial services on acontract basis. In January 1969 it began doing work forHarvard University. Initially the Company serviced twobuildings; then in the fall of 1972 the number was doubled.Except for the project manager, John Pepernik, allcompany personnel who work at the Harvard buildings arepart-time employees and most are high school or collegestudents.2 A day's shift, which begins about 5 p.m., is from4 to 5 hours. To accommodate the needs of its student-employees the Company has flexible arrangements regard-2The Company does not employ students who attend HarvardUniversity3Harak testified that his immediate supervisor, Patel, informed him that619ing the number of days and the particular days they workeach week. The employees also are permitted extendedunpaid vacations, which generally correspond with theirschool vacations. Thus, Claudia McNulty, whose testimo-ny is uncontradicted. testified that she was hired inOctober 1971 on the basis that she would work 3 or 4 dayseach week. According to McNulty, Pepernik told her thatthe Company "ran very loosely and that the days that Iwork, I could determine myself." Similarly, Charles Haraktestified that when he was hired he told Pepernik. "1 wouldbe working three nights a week or some weeks two nights ifIhad a lot of school work. He said that was fine, that thecompany was very flexible about that kind of thing andalso they would he flexible about when I could leave forvacation." According to Harak, he worked 2 or 3 days eachweek choosing the days to meet his convenience.3Between mid-November 1972 and mid-January 1973,when the events which give rise to these proceedingsoccurred, the Company employed about 56 persons toclean the Harvard buildings. John Pepernik, the projectmanager,was inoverall charge. He reported to HaroldKraus, a vice president of the Company, whose offices areinWestfield,Massachusetts, and in Connecticut. Subordi-nate to Pepernik were the supervisors for each building,namely:Patel-Lund HallRon Fantasia-Roscoe Pound Law SchoolMartin Zafran-William James HallRobert Russo-Science CenterKraus testified that the supervisors were responsible forgetting the daily cleaning done and for protecting theproperty of both Harvard University and the Company.A uniform rate of $1.90 per hour was paid the rank-and-fileemployees while the supervisors were paid $2.50 perhour. In December 1972, the Company established theposition of assistant supervisor at the rate of $2.40 per hourand three appointments to the position were made. Anassistant supervisor was assigned to each building exceptRoscoe Pound Law School which was the smallest of thefour buildings that the Company had under contract. Anissue iswhether Mary DeGuglielmo, who was promoted tothe position of assistant supervisor in late December, is asupervisor within themeaningof Section 2(11) of the Act.B.Status of Mary DeGuglielmoMary DeGuglielmo began working for the Company inJanuary 1972. On December 22, 1972, Pepernik informedher that she was being promoted to assistant supervisor towork in Gund Hall under Patel, effective upon her returnfrom her Christmas vacation on December 26. AccordingtoMary DeGuglielmo, Pepernik did not then define herduties asassistantsupervisor.After she assumed thepositionand it appeared to her that Patel was notpermitting her to exercise the responsibilities she believedattached to the job, she telephoned Pepernik and askedhim to define her duties. Pepernik informed her that shewas to unlock the doors of the rooms to be cleaned; aftershe was satisfied that the work was done properly she wasitwas unnecessary to give notice as to thedayshe intended to work. Pateltold him, "Just chow up." 620DECISIONSOF NATIONALLABOR RELATIONS BOARDto lock the doors; she was to guard against anything beingstolen; and "Patel will take care of everything else." 4 Sheinquired if she had authority to schedule breaks, to issueorders regarding work, or to discipline employees. Peperniktold her that Patel would attend to such matters, that shewas "to be sure the rooms were clean and nothing wasstolen."Mary DeGughelmo testified that as an assistant supervi-sor she directed three or four employees by instructingthem to clean rooms and watching to be sure that theydidn't steal. If any work was overlooked or improperlydone she would instruct a member of her group to correctthematter.As assistant supervisor she did manual workabout half her working time which, however, was limited todusting.Mary DeGuglielmo testified without contradiction thatPatel, not she, gave the employees in her work group theirspecific task assignments which were removal of trash, drymopping, or dusting. Similarly, she testified that she didnot schedule employees' hours of work, nor their break-times,nor did she give them time off, nor hire, fire,discipline, or reprimand employees. Furthermore, she wasnever told that she had such authority. On a number ofoccasions she requested Patel to remove employees withwhom she was dissatisfied from her crew and in severalsuch instances Patel effected substitutions. According toMary DeGuglielmo's uncontradicted testimony, it wasPatel's daily practice about midpoint during each workshift and at the end of each shift to inspect the roomswhich were cleaned by her crew.5Despite the fact that Mary DeGuglielmo was paid only10 centsper hour less than Patel and the other buildingsupervisors, the evidence establishes that asan assistantsupervisor her principal function was to act as an inspectorand her authority over other employees was limited toissuing routine directions to members of her work crew tocorrect the oversights her inspections uncovered .6 Accord-ingly, I find that Mary DeGuglielmo was not a supervisoras the tern is defined in Section 2(11) of the Act.When Pepernik informed Mary DeGuglielmo of herpromotion to assistant supervisor he also said her wageswould be increased from $1.90 to $2.25 per hour. However,itwas increased by Kraus to $2.40 per hour, which was therate then being paid to the other assistant supervisors.7 OnJanuary 29, 1973, her wage rate as well as that of the otherassistantsupervisors was raised to $2.60. The complaintalleges that these wageincreaseswere given to MaryDeGugltelmo to influence her vote in the election. I find no4According to Pepernik,on December22,when heinformed MaryDeGuglielmoabout herpromotion,he "toldher howIwanted the buildingscleanedfor security purposes "She was to open thedoors to twoor threeroomsAfter they were cleaned toher satisfactionand everything wassecure shewas to lock the doorsand then repeat the process for the nextgroup of rooms To the extent that there are conflicts between Pepermk'sand MaryDeGughelmo's testimonyIcredit MaryDeGugltelmo5Pepernik testified thatMary DeGuglielmohad authority to makerecommendations regarding the disciplineof employees Whenasked whathe had told her in that respect,he testified that a fewdays aftershe beganher new position he said to her, "Ifyou have anyproblems, somebodydoesn'twant to do something, come to me or goto Mr.Patel with whateverit isIf you wantto get ridof somebody, if somebodydoes something, let meknowand I willsee what I can do about it" This instruction did notconstitute a delegationof authoritytomake effective recommendationswithin the meaning of Section2(l 1) of the Actsupport in the record for this allegation and recommendthat it be dismissed.C.TheOrganizationalCampaignFollowing an anonymous telephone call suggesting thatitwould be a good idea for the Union to organize theCompany's employees, Frederick J. Cadigan,an assistantbusinessagent of the Union, went to Harvard Universityon November 27 or 28, 1972, where he spoke with JohnPepernik. Cadigan informed Pepernik that he intended toorganizethe Company's employees.Several timesthereaf-ter Cadiganand JamesMoore, another union businessagent, visited the buildings at Harvard University whichthe Company had under contract and spoke with employ-ees about the Union.On December 6, 1972, Charles Harak telephonedCadigan and arranged to meet with him the next day. Aftera lengthy discussion Harak volunteeredto assistthe Unionin itscampaign.Cadigan suggested that it would beadvisable to form an organizingcommitteeamong theemployees.Harak offered to be a member of thecommittee and subsequentlysuggestedJoseph DeGugliel-mo, Mary DeGuglielmo, and Claudia McNulty as othermembers of the committee. These four became the mostactive advocates of the Union among the Company'semployees.John Pepernik advised Harold Kraus of Cadigan's visitsand kept Kraus informed of the developments in theUnion's organizational campaign.With the assistance ofAttorney Thompson, Pepernik drafted a letter individuallyaddressed to the Company's employees which was distrib-uted on December 1, 1972. The letter purports to reflecttheCompany's attitude regarding the Union'sorganiza-tional campaign. It points out that the Company "providesgood employment with flexible hours at fairratesof pay,"that "we arereasonableon time-off requests and humanein our relationship with our employees," and that a unionwould disrupt the informality and personal approachbetween the Company and its employees. The letter alsomentions that if the Union obtains authorization cardsfrom a majority it may seek recognition without anelection. It concludes with a personal request "to considerour good relationship of the past and refuse to sign anyUnion card."On December 4, 1972, Kraus helda meetingwith theCompany's supervisory employees in Cambridge at which,among other things, they discussed what the supervisors6 In lateJanuary or early February 1973 Kraus, togetherwith CompanyAttorney Thompsonand Peperntk,met with Mary DeGughelmo for thespecific purpose of discussing her status It was their position that she was asupervisorand Kraus remarked that as she was a supervisor he objected toher talking about the Union During that meetingMary DeGuglielmocomplained about an employee Kraus asked for her recommendation andshe said the employee should be suspended for a week discharged.discharged, Kraus suggested that she.Patel,and Pepermk should meet andreach a decision in the matterUltimately,the employee was suspended for2 daysThis single incident does not establishthatMaryDeGughelmo hadthe authorityto make effective recommendations regarding the discipline ofemployees7MaryDeGughelmo testified that about 2 weeks after she was firstinformed of her promotion. Pepermk told her that her rate would be $2 40per hour. PERFORMANCE, INC.621could do and could not do under thelaw in connectionwith the Union's campaign.Mary DeGuglielmo testified that in the first week ofDecember 1972 she had a conversation with John Pepernikwho informed her about the Union's organizational effort.He advised DeGughelmo that union representation wouldbe bad for personal relationships between the employeesand management and said, "[I ]f you hear anything goingon about theunionor whatever is involved, please tell meabout it." Mary DeGuglielmo agreed.D.The Discharge of Joseph DeGuglielmo,.Joseph DeGuglielmo was one of the four employees whoactively promoted the Union and solicited authorizationcards. He began his employment in July 1971. DeGugliel-mo testified that in the summer of 1972 he arranged withPepernik that he would no longer be required to sweepcertain stairwells in William James Hall. Nevertheless, onDecember 28 Pepernik directed him to sweep thosestairwells.When DeGuglielmo objected to the assignmentbecause of their prior agreement, Pepernik said that he didnot care about the agreement and that DeGuglielmo was toclean the stairwells. DeGuglielmo continued to protest theassignment until Pepernik said, "If you don't want to dothem, then go home." DeGuglielmo left the premises.About a half hour later DeGughelmo returned and againspoke with Pepernik. DeGuglielmo apologized for what hehad done. Pepernik accepted the apology and toldDeGuglielmo to return to his job. The two then began todiscuss the Union's organizational effort.DeGuglielmostated that the employees had become interested in theUnion because many had worked for more than a year anda half and had received no increase in wages and becausethe employees were not being given a minimum of 20 hoursofwork per week. Pepernik said that because of theUnion's campaign the Company was unable to doanything about these complaints. Pepernik then describedwhat might happen if a union became the employees'representative. He said that he would no longer be able tohire students, that the friendly relationships would end,and that "things would be strict." Also, during theirconversation,DeGuglielmo told Pepernik that he wasinterested inwhat the Union had to say. Pepernikresponded that he was aware of this because he knew thatwhen DeGuglielmo had left the premises earlier thatevening after their quarrel DeGuglielmo had gone toHarvard Square to talk with the union agent and he alsoknew that DeGuglielmo had had other meetings andconversations with the union agent in Harvard Square.After they finished their conversation, according toDeGuglielmo, he returned to work for the balance of theshift.DeGuglielmo was paid as if he had worked the fullshift on the night of December 28.The next night, December 29, DeGuglielmo reported forwork at the usual time. DeGuglielmo testified that hebelieves Pepernik saw him when he punched in on the 10thfloor of William James Hall where the timeclock is kept.Later that evening, while he was washing the windows inthe lobby of the building, Pepernik walked through thelobbywith two other people, Jack Brooks and MikeCollins, and, according to DeGuglielmo, Pepernik saw himwashing the windows. DeGuglielmo worked a full shift onthe night of December 29 doing his normal cleaning tasks.No other employee was assigned in his place which wouldhave happened had his absence been anticipated. Duringthatevening Supervisor-Martin Zafran mentioned toDeGuglielmo that Zafran thought DeGuglielmo had quit.DeGuglielmo replied that he and Pepernik had worked outtheir differences and everything was all right.On January 2, which was the next workday, between 8p.m. and 9 p.m., Pepernik called DeGuglielmo aside.Pepernik told DeGuglielmo that he wanted DeGuglielmo"to lay low for awhile." Pepernik said that headquartersdid not want DeGuglielmo around and DeGuglielmoshould wait until the union matter blew over.DeGuglielmoprotested that he was going to school, was married, had achild,and needed to earn money. Pepernik tried toreassure him and said that "we will take care of that."Pepernik indicated that either there would be additionalmonies added to DeGuglielmo's check or to his wife'scheck.DeGuglielmo asked how long was he supposed tolay low and Pepernik replied, probably a couple of days.DeGuglielmo left and went to Gund Hall where his wife,Mary, was working and told her what had happened.DeGuglielmo telephoned Pepernik on January 3 and 4 toask whether he could return to work and eachtime wasinformed not yet. On Friday, January 5, DeGuglielmowent to the Company's office in Harvard University. Helearned that Charles Harak had been discharged that night.When DeGuglielmo spoke to Pepernik the latter tried toreassure him and said he probably would be back at workby Monday. On Monday, January 8, DeGuglielmo againspoke with Pepernik about returning to work. The latteradvised DeGuglielmo that he had better find a better job.Pepernik explained, "[T ]hey don't want you here."Mary DeGuglielmotestified that onthe night of January2, 1973, after she had learned that her husband had beenterminated, she spoke to Pepernik. According to MaryDeGuglielmo, she asked Pepernik why he was blamingJoseph DeGuglielmo for "what's going on." She said thather husband did not start the Union, that it was CharlesHarak, that there were many more people involved in theUnion and Pepernik might just as well discharge the entirecrew. Pepernik asked her to relax. He explained that hewas under a lot of pressure from Mr. Kraus to removeJoseph DeGuglielmo because Joseph DeGuglielmo wasconvincing too many people about the Union. Peperniksaid that if Joseph DeGuglielmo would just lay low forawhile until it was all over Pepernik was sure that JosephDeGuglielmo would have his job back. Pepernik promisedthat he would try to supplement Mary DeGuglielmo'searnings with extra hours in order to make up for the payher husband was losing.John Pepernik's version of the events differs substantial-ly from the DeGuglielmos' Pepernik testified that prior toJanuary 2, 1973, he had no knowledge that JosephDeGuglielmo had been soliciting employees to sign unionauthorization cards or otherwise had been engaged inactivity on behalf of the Union. According to Pepernik, onDecember 28 he instructed DeGuglielmo to clean thestairwells which DeGuglielmo refused to do. He then toldDeGuglielmo, "I will give you an alternative. You can go 622DECISIONSOF NATIONALLABOR RELATIONS BOARDhome or do the stairs,but if you go home, don't bother tocome back because you are terminated."DeGughelmo left.Pepernik testified that he did not see DeGuglielmo againthatnight.According to Pepernik,DeGughelmo wasdischarged on the night of December 28, 1972,because ofhis refusal to clean the stairwells.Pepernik testified that the next night,Friday, December29, he observed DeGuglielmo on the 10th floor of WilliamJames Hall about 5 p.m. That is the time when,and theplacewhere,the employees normally report for work.Pepernik testified that he had no conversation withDeGughelmo then.About 8:30 p.m.that night Pepernikagain saw DeGughelmo but this time in the lobby ofWilliam James Hall. They had a brief conversation.DeGughelmo asked for his job back and Pepernik,who didnot want DeGuglielmo to return because he consideredthat DeGughelmo had been"disrupting my crew," replied,"Why don'tyou go get a better job.There are places thatpay a lot more than I do." DeGuglielmo answered,"I likeithere."To which Pepernik responded,"I like it here, too,but I can't have you." Pepernik testified that he did not askDeGuglielmo what he had been doing on the premisesfrom 5 p.m. to 8:30 p.m because"[i]t is not uncommon forpeople to come in to see someone else." Pepernik furthertestified thatwhen he spoke with DeGuglielmo at 8:30p.m. on December 29, he did not know that DeGuglielmohad worked that night.Itwas later in the evening when hewas reviewing the timecards for payroll purposes,which hedoes every Friday,and he saw that DeGuglielmo's cardhad been punched in and out, that he discovered thatDeGuglielmo purportedly had worked.DeGuglielmo waspaid for December 29.On the next workday, Tuesday, January 2,1973, about 9a.m., Pepernik telephoned Kraus According to Pepernik,he told Kraus that DeGuglielmo had quit on December 28,and that DeGuglielmo had returned and worked the nextnight and therefore was paid.Pepernik wished advice withrespect to this problem.Kraus told Pepernik,"You madetherightdecision.Unfortunatelyhe [DeGuglielmo]worked,but just don't let him back and that should solvethe problem."That same evening, January 2, shortly after 5 p.m.,Pepernik saw Joseph DeGuglielmo at work in WilliamJames Hall. Pepernik testified,"Itold him to leave thebuilding.Ididn'tneed him any more.He quit and I didn'twant him back."DeGughelmo then left.DeGuglielmo waspaid for January 2. The reason,according to Pepernik,was, "If I like a person,and I know Joe quite well. We arequite friendly. I just said, 'O.K. I will give you the fourhours pay. You came in.' It was an appeasement.Idon'tlike people mad at me."Harold Kraus testified about the telephone conversationwith John Pepernik in the morning of January2, 1973.According to Kraus, Pepernik"was in somewhat of adisturbed condition regarding this particular discharge."Pepernik's concern was that after DeGuglielmo had beendischarged on December 28, he returned and worked onthe night of December 29. Pepernik did not see DeGugliel-mo on the 29th and learned that DeGuglielmo had workedwhen Pepermk reviewed the timecards for payroll purpos-es.Kraus advised Pepernik that although the Companyhad no obligation to DeGuglielmo who had been dis-charged on the 28th,nevertheless,it should pay him for the29th because he had worked that night. Also, Krausrecommended to Pepernik that because Pepernik had notbeen in touch with DeGughelmo over the weekend, thatwhen DeGuglielmo reported for work on January 2Pepernik shouldmake it clear to DeGuglielmo thatDeGuglielmo had been discharged.However, because "ofthe situation. . .we paid him[DeGuglielmo]the fourhours[on January 2] because he did come in, because thatisthe policy I felt was the right thing to do" Thesignificant difference between the testimony of Kraus andPepernik is that Pepermk testified that he spoke withDeGughelmo on December 29 and then specificallyinformed DeGuglielmo that he had been discharged, whileKraus testified that Pepernik had not seen DeGughelmoon the 29th and expected DeGughelmo to report for workon the night of January 2. Also,Kraus testified that heinstructed Pepernik to pay DeGughelmo for January 2whilePepernik did not testify that he received suchinstruction fromKraus but gave an entirely differentexplanation for the fact that DeGuglielmo was paid forJanuary 2.Pepernik's version of DeGuglielmo's discharge is implau-sible.According to Pepernik,after DeGuglielmo's employ-ment was unequivocally terminated in the early evening ofDecember 28 the latter,without Pepernik'sknowledge,worked the next night.This is an unlikely circumstance. Ifnothing else had intervened,therewas no reason whyDeGuglielmo would work on the night of the 29th since hecould not expect to be paid after having been terminated.Second,as DeGuglielmo's work station included the lobbyofWilliam James Hall it is not likely that he could haveworked an entire shift on December 29 without beingobserved and stopped by Pepernik or Supervisor Zafran.Third,ifDeGuglielmo had been finally terminated onDecember 28, Pepernik would have informed SupervisorZafran of DeGuglielmo'sdischarge and arrangementswould have been made for someone else to do the workordinarily assigned to DeGughelmo.Thus, DeGuglielmo'sworking presence on December 29 could not have goneunnoticed. Fourth,according to Pepernik,he observedDeGuglielmo in William James Hall at the beginning ofthe shift on the 29th and then again at the end of the shiftwhen he engaged DeGuglielmo in a conversation. Histestimony is incredible that he had no curiosity as to whyDeGuglielmo was in the building and that he did not askDeGughelmo that question,particularly as the Companywas so much concerned with building security.Fifth,Pepernik testified that on December 29 he specifically toldDeGuglielmo that he had been discharged and he was notto return.In this circumstance,there is no explanation forthe fact that Pepernik telephoned Kraus in the morning ofJanuary 2,1973, to inquire what should be done whenDeGuglielmo returned to work that evening. Finally, thetestimony of Kraus contradicts Pepernik in that Kraustestified that he understood from his conversation withPepernik that Pepernik did not speak to DeGughelmo onthe 29th and therefore expected DeGuglielmo to return towork on January 2 and that he, Kraus, instructed Pepernikto pay DeGuglielmo for January 2, while Pepernik testified PERFORMANCE, INC.623that on December 29 he reaffirmed to DeGuglielmo thatthe latter had been terminated and gave a differentexplanation for the fact that DeGuglielmo was paid forJanuary 2. Not only do I find Pepernik's version ofDeGuglielmo's discharge unbelievable, but I consider thatPepernik was generally an unreliable witness. He wasuncertain in his recollection as to various material eventsabout which he was questioned and his testimony insignificant respects was inconsistent with the testimony ofHarold Kraus. Pepernik appeared to be uncomfortable as awitness and left the impression with me that he wasshaping his testimony to fit the outlines of Respondent'sdefense rather than describing the events as they hap-pened.Ifind that both Joseph DeGuglielmo and MaryDeGuglielmo were direct, forthright, and truthfulwitness-es. I credit their testimony. Accordingly, I find that JosephDeGuglielmo was discharged on January 2, 1973, becauseof his activities on behalf of the Union and in order todiscourage employee membership in and support of theUnion. Such discharge constitutes unlawful discriminationwithin the meaning of Section 8(a)(3) of the Act andfurther serves to interfere with,restrain,and coerceemployees in the exercise of the rights guaranteed inSection7,inviolation of Section 8(a)(l) of the Act.E.The Discharge of Charles HarakCharles Harak began working for the Company at theend of October or in early November 1972. His supervisorwas Patel. When he was hired he advised Pepernik that hewould be unable to work five nights per week, that hewould usually work three nights and when he had a lot ofschool homework he might work only two nights in a week.Pepernik said that that was acceptable because theCompany was very flexible about days of work andvacations.AfterHarak began working his supervisor,Patel, informed him that it was not necessary for him togive advance notice as to the days he would be at work.According to Harak, Patel told him, "Just show up. Soafter that I showed up two or three days a week."Harak was the first of the Company's employees tocontact union business agent Cadigan. Upon the instruc-tions of Cadigan, Harak recruited an informal organiza-tional committee consisting of himself, Joseph and MaryDeGuglielmo, and Claudia McNulty. From December 7until his termination Harak actively solicited employees tosign union authorization cards and generally promoted theUnion among the employees.Harak testified that about December 15, during aconversation with Pepernik about a possible transfer toanother building, he informed Pepernik that he wasassisting the Union in its organizational effort. Pepernikadmitted that he learned from Harak of the latter's interestin the Union and that he spoke with Harold Kraus aboutthe subject. Harak also informed Supervisor Martin Zafranabout his union interest and activities.Further,MaryDeGuglielmo testified that on January 2, after her husbandhad been discharged, she told Pepernik that he should notblame her husband for starting the union movementbecause the person responsible was Charles Harak.Charles Harak was discharged on January 5, 1973, whenhe returned to work after his Christmas vacation. Accord-ing to Harak, upon reporting for work his supervisor, Patel,told him to see Pepernik.Pepernik informed him that hewas no longer needed by the Company because as ofJanuary 4 Pepernik had hired someone to replace him.Pepernik did not give Harak any further explanation forhis discharge.Pepernik admitted that he knew about Harak'sunionactivities.However,Pepernik denied that Harak's unioninterest influenced the decision to dischargeHarak.Pepernik testified that Harak was discharged because hewas absent for 3 consecutive days, January 2, 3, and 4,without excuse and without having informed the Companythat he would not be at work. Pepernik testified that beforeHarak left for his Christmas vacation, "[h ]e said he wouldbe back on the 2nd."When asked to be more specific as towhat Harak told him about the day he would return fromhis Christmas vacation, Pepernik testified that Harak said,"I'llbe back right after New Years." Thus, according toPepernik,he expected Harak to be at work on January 2.About 9 p.m. on January 4, after Harak had failed toreport for work on both January 2 and 3 and it wasobvious that Harak was not going to be at work onJanuary 4. Pepernik telephoned Kraus. Pepernik informedKraus that he wanted to discharge an employee because ofabsenteeism and inquired whether because of the organiza-tional activities taking place there would be any problem.When Harak reported for work the next day Pepernik toldHarak that he was dismissed because of his absences on 3consecutive days.Harold Kraus testified that on the night of January 3Pepernik telephoned him and, among other things,informed him that he had expected Harak back on January2 and as of that night, January 3, Harak had not yetreturned.Kraus advised Pepernik that if Harak did notreturn the next night,or at least"call us," there "certainlywas grounds for discharge." According to Kraus, Pepernikspoke to him again about the same subject on January 4.Kraus also testified that at no time prior to Harak'sdischarge did he learn from Pepernik that Harak wasactive in the Union's campaign.Pepernik's testimony is tothe contrary.The reason given by the Company for Harak's dischargeisnot credible. According to Pepernik and Kraus,as wellas various employees who were witnesses at the hearing,the Company'spolicy regarding leaves for vacations wasflexible. Employees were permitted to be absent from workduring periods they were on vacation from school.Pepernik did not know when Harak'sschool vacationended and did not ask him that question.According toPepernik,when Harak left on vacation Harak did not tellPepernik that he would return on any particular day butmerely said that he would return after the New Year. Atmost,itwas an expectation on Pepernik's part that Harakwould return on January 2; there was no clear understand-ing to such effect.Further, in the light of Harak's looseemploymentarrangementwhereby he worked any two orthree nights during the week that he chose so that 2consecutive days' absence was not unusual, no explanationisgiven as towhy 3 consecutive days'absence wasconsidered critical by the Company or by Pepernik. Also, 624DECISIONSOF NATIONALLABOR RELATIONS BOARDHarak was treated differently from Claudia McNulty. Thelattertestifiedthatwhen she left for her Christmasvacation about December 16, 1972, she informed hersupervisor, Patel, that she probably would be back to workon January 2 or 3. However, she did not return untilapproximately January 13, did not inform the Employerthat she would overstay her leave, and nothing was said toher about the matter.Of significance in assessing the reason for Harak'sdischarge are the following circumstances: On December29 the Union sent a telegram to the Employer advising thatit represented the Employer's Cambridge employees andrequesting a meeting for the purpose of negotiating acollective-bargaining agreement and on January 3 theEmployer mailed a reply to this telegram in which it statedthat it had received the Union's telegram on January 2 andthat it declined to recognize the Union because "we have agood faith doubt that your Union represents an uncoercedmajority of our employees in a unit appropriate for thepurposes of collective bargaining." On January 2 theUnion filed its representation petition, On the night ofJanuary 2, after the Company had received the Union'stelegram asserting its representative status,the Employerdischarged JosephDeGughelmo. On the same nightPepernik learned from Mary DeGuglrelmo that CharlesHarak was the leader of the union movement. Harak wasnot at work on January 2. When he returned on January 5,he was discharged.The Company'sunconvincing reason for Harak's dis-charge, its opposition to the representation of its employeesby the Union, the knowledge Pepernik had of Harak'sunion activities, and the timing of Harak's discharge-assoon as possible after the Union's demand for recognitionwas received, and the Company had learned of Harak'sleadership in the organizational effort-justify the infer-ence,which I make, that Harak was discharged not for thereason asserted by the Respondent but because of hisunion activities and to discourage employees from support-ing and joining the Union. Accordingly, I find that Harak'sdischarge on January 5, 1973, was an unlawful discrimina-tion in violation of Section 8(a)(3) of the Act and interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7, in violation of Section8(a)(1) of the Act.F.Interference,Restraint, and CoercionThe complaint alleges that various conduct, summarizedabove, infringed upon rights guaranteed employees inSection 7 of the Act. I find that the allegations of thecomplainthave been sustained with respect to thefollowing incidents, each of which I find constitutes aviolation of Section 8(a)(1) of the Act:(a) In the first week of December 1972 John Pepernikengaged Mary DeGuglielmo in a conversation about theUnion during which Pepernrk expressed the opinion thatthe organization of the employees would be "bad for thepersonal relationship . . . between the employees andmanagement." He then asked Mary DeGuglrelmo to reporttohim anything she might hear "going on about theunion." In the context of his expressed opposition to theUnion, Pepernik's request that Mary DeGuglielmo reportto him what she right hear about the employees' unionactivities would tend to cause employees to fear that suchinformation was being sought by the Company in orderthat it might discourage those activities by discharging orengaging in other reprisals against the employees whosupported the Union.As was pointed out inN.L.R.B. v.LouisianaManufacturingCompany,374 F.2d 696,701 (C.A.8), "asking[employees]to report union supporters, is verysuspect and usually coercive in effect."(b)MaryDeGuglielmo testified that on January 2, 1973,after she learned that her husband had been discharged,she spoke to John Pepernik about the matter.During theirconversationPepernik informed her that he had beenpressed to discharge Joseph DeGuglielmoby CompanyVice President Kraus "because Joe was convincing toomany people about the union."Informing employees thatone of their number has been discharged because of hisunion activities tends unlawfully to inhibit employees fromengaging in union activities or other activities protected bythe Act.(c)JosephDeGuglielmo testified that,during hisconversation with John Pepernik on December 28, Peper-nik said that were the Union to become the employees'representative"hewould no longer be able to hirestudents,that he would no longer be able to have friendlyrelationships with the employees that we had had in thepast.That things would be strict."Such threats of reprisalsin the event the employees'self-organizational activitiesshould be successful are a patent violation of Section8(a)(1).(d) Joseph DeGuglielmo also testified that,in the sameconversation with John Pepernik on December 28, Peper-nik told DeGughelmo that Pepernik knew that DeGugliel-mo had been in Harvard Square that afternoon talkingwith the union agent and that Pepernik knew thatDeGughelmo had had other meetings with the union agentinHarvard Square.These remarks create the impressionthat the Employer was spying on the employees' activitiesin relation to the Union.As there was no legitimate reasonfor the Employer to do so the employees would fear thattheEmployer was seeking to discover which employeeswere actively assisting theUnion in order that theEmployermight curb such activities by engaging inreprisals against those employees.As stated inHendrixMfg. Co. v. N.L.R.B.,321 F.2d 100,104, In.7 (C.A. 5):Surveillance becomes illegal because it indicates anemployer's opposition to unionization, and the furtivenature of the snooping tends to demonstrate spectacu-larly the state of the employer's anxiety.From this thelaw reasons that when the employer either engages insurveillance or take steps leading his employees tothink it is going on,they are under the threat ofeconomic coercion,retaliation, etc.G.The Refusal ToBargainOn December 29, 1972, the Unionsent a telegram to theCompany, which the Company states it received onJanuary 2, 1973, informing the Companythat it representsitsemployeeswho work at Harvard University andrequestingameetingfor the purposeof negotiating a PERFORMANCE, INC.collective-bargaining agreement. On January 3. the Com-pany mailed its reply advising that it declined to recognize,meet with, or otherwise deal with the Union as therepresentative of any of its employees.In the period between December 29 and January 3, therewere 57 employees, including Mary DeGuglielmo, in theunit which the parties have stipulated is appropriate for thepurposes of collective bargaining. As of said date 32 of theemployees in the unit had signed and delivered to theUnion cards authorizing the Union to represent them incollective bargaining with the Company. Thereafter, anelectionwas conducted by the Board on February 22,1973. The Union did not receive a majority of the ballotscast.However, the Union filed objections to conductaffecting the results of the election. 1 find that theobjections based upon the discharges of Joseph DeGugliel-mo and Charles 1-larak have merit. I further find that forthe reasons stated below the Company has violated Section8(a)(5) of the Act by its refusal on and after January 3 torecognize and to bargain collectively with the Union as themajority representative of an appropriate unit of itsemployees.The discharge of employees for their union membershipor support particularly,as in the instanceof DeGuglielmoand Harak, employees who are the leaders in the unionmovement, is a powerful, but unfair and unlawful, meansof combating an organizational drive. A threat then hangsover the remainingemployees that if they support theUnion they too will be subject to peremptory removal fromtheir jobs. Such threat is a forceful constraint on theexerciseby employees of their statutory rights to engage inself-organizational activities. It interferes with the opportu-nity the statute gives employees to make a rational,considered and free choice in a representation election.Also, the fears generated in employees by the discharge ofcoworkers are pervasive, difficult to extinguish, and quickto reappear under only slight stimulus. Thus, the effect ofthe Employer's unlawful conduct in discharging DeGu-glielmo and Harak was to vitiate the election held onFebruary 22, 1973, and I shall recommend that it be setaside.I find further that the Company's unlawful conductserved to undermine the Union's majority (to the extentthat the results of the February 22 election can beconsidered as a reflection of the employees' sentimentsregarding union representation).This damage to theemployees' self-organizational efforts cannot readily berepaired.Any future campaign among the Company'semployees for an election would be seriously hampered bythe fear that the union proponents in such campaign wouldsuffer the same fate as was meted to Joseph DeGuglielmoand Charles Harak. The lingering effects of the Company'sunfair labor practices make improbable that the impositionof the conventional reinstatement and backpay order andthe posting of notices to remedy the unfair labor practiceswould permit a fair election to be conducted. In thecircumstances, I find that the Union's designation ascollective-bargaining agent by a majority of the employeeshaving signed authorization cards provides a more reliablereflection of the employees'representational attitudes anddesires and better protects their rights under the Act, than625wouldanother election.Accordingly,I shall recommend abargaining order in this case.IV. 1HE REPRESENTATION PROCEEDINGFor thereason stated above I recommend that theobjectionsto the conduct of the electionfiled by the UnioninCase i-RC-12495 shouldbe sustained.As I shallrecommend in Case l-CA-8783 thatan order issuerequiringtheCompanyto bargaincollectivelywith theUnion,upon request,Irecommend that the petition inCase 1-RC-12495he dismissed and all prior proceedingsheld thereunder be vacated.V. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations de-scribed in section I. above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Vi.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent unlawfully has refused tobargain collectively with the Union, I shall recommendthat it be ordered to bargain collectively with the Union,upon request, with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment of the employees in the appropriate unit describedbelow. I shall also recommend that any understandingreached between the parties shall be embodied in a signedagreement.Because the Respondent is being directed tobargain collectively with the Union, although no designa-tion of representative was made in accordancewith theprocedures of Section 9 of the Act, I shall furtherrecommend that the notice herein contain languageadvising the employees of their right to a decertificationelection.SeeN.L.R.B. v. Priced-LessDiscountFoods, Inc.,405 F.2d 67 (C.A. 5, 1968), and 407 F.2d 1325 (C.A. 6,1969);Ace Foods, Inc.,192 NLRB 1220.Having found that the Company unlawfully terminatedJoseph DeGuglielmo on January 2, 1973, and CharlesHarak on January 5, 1973, I shall recommend that theRespondent offer each of them immediate and fullreinstatement to his former job or, if such job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges, andmake each of them whole for any loss of earnings he mayhave suffered by reason of the discrimination against himby payment to him of a sum of money equal to that whichhe normally would have earned from the aforesaid date ofhisdischarge to the date of the Company's offer ofreinstatement, less his net earnings duringsuch period. Thebackpay provided herein shall be computed by calendar 626DECISIONSOF NATIONALLABOR RELATIONS BOARDquarters in accordance with the method prescribed in FW.Woolworth Company,90 NLRB 289. Interest at the rateof 6 percent per annum shall be added to the net backpayand shall be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.Respondent's unlawful activities, including the discrimi-natory discharges of Joseph DeGuglielmo and CharlesHarak, go to the very heart of the Act and indicate apurpose to defeat self-organization of its employees. Theunfair labor practices committed by Respondent arepotentially related to other unfair labor practices pro-scribed by the Act, and the danger of their commission inthe future is to be anticipated from Respondent's conductin the past. The preventive purpose of the Act will bethwarted unless the recommended Order herein is coexten-sive with the threat. Accordingly, in order to make effectivethe interdependent guarantees of Section 7 and thuseffectuate the policies of the Act, an order requiringRespondent to cease and desist from in any mannerinfringing upon the rights of employees guaranteed in theAct is deemed necessary.N.L.R.B. v. Express PublishingCo., 312 U.S. 426;N.L.R.B. v. Entwistle Manufacturing Co.,120 F.2d 532 (C.A. 4).Upon the basis of the foregoing findings of fact andupon the entire record in these cases, I make the following:CONCLUSIONS OF LAW1.By discharging Joseph DeGughelmo and CharlesHarak on January 2 and 5, 1973, respectively, therebydiscouraging membership in the Union, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.2.By failing and refusing at all times on and afterJanuary 3, 1973, to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit described below, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.3.By reason of the foregoing, and by reason ofRespondent's coercive interrogation of employees, itsconduct in creating the impression among employees thatitwas engaged in the surveillance of their union activities,and its threats of reprisals against employees if theyselected the Union as their collective-bargaining represent-ative, the Company has interfered with, restrained, andcoerced employees in the exercise of the rights guaranteedin Section 7 of the Act, and thereby has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby recommend the following:ORDERSRespondent,Performance, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from.(a)Coercively interrogating employees about theirknowledge of the union activities among the Company'semployees or asking employees to report on the unionactivities of other employees.(b)Creating the impression among employees that it isengaged in the surveillance of their union activities.(c) Threatening employees with more onerous conditionsof employment or other reprisals should the Union, or anyother labor organization, be selected as their collective-bargaining representative.(d)Discouraging membership in Building Service Em-ployees'InternationalUnion, Local 254, AFL-CIO, or anyother labor organization, by discharging any of itsemployees, or by otherwise discriminating against any ofits employees in regard to their hire, tenure of employment,or othertermsor conditions of employment.(e)Refusing to bargain collectively with the above-named Union as the exclusive collective-bargaining repre-sentative of all employees in the appropriate unit describedbelow.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement in conformity withSection 8(a)(3) of the Act, as amended.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively withBuildingServiceEmployees' InternationalUnion,Local 254,AFL-CIO, as the exclusive representative of all theemployees in the below-describedunitand, if an agree-ment isreached, embody itin asigned contract. Theappropriate collective-bargainingunit is:All full and regular part-time cleaners, janitors, floorpolishers employed by Performance, Inc., at HarvardUniversity, Cambridge,Massachusetts, but excludingall office clericals, guards and supervisors as defined inthe Act.(b)Offer JosephDeGughelmo and Charles Harakimmediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges, and make them whole for any loss ofearnings they may have suffered by reason of the unlawfuldiscrimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.8 In the event no exceptions are filed as provided by Sec 102 46 of the102 48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board,the findings,its findings,conclusions,and order,and all objections thereto shall beconclusions, and recommended Order herein shall, as provided in Sec.deemed waived for all purposes PERFORMANCE, INC.(d)Post at ils offices in Cambridge, Massachusetts,copies of the attached notice marked "Appendix."9 Copiesof said notice, on forms provided by the Regional DirectorforRegion 1, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that Case 1-RC-12495 besevered from Case 1-CA-8783 and that Case 1-RC-12495be remanded to the Regional Director for Region 1, forfurther action in accordance with the recommendationsherein contained, and in accordance with Section 102.62(a)and Section 102.69 of the Board's Rules and Regulationsand Article 5 of the Agreement for Consent Election.v In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF '1 HENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question employees about their unionactivitiesorabout the union activities of otheremployeesWE WILL NOT request employees to report to usabout the union activities of -other employees.WE WILL NOT Spy on the union activities of ouremployees or create the impression among our employ-ees that we are keeping their union activities undersurveillance.WE WILL NOT threaten employees with more onerousconditions of employment or other reprisals shouldthey designate a labor organization as their collective-bargaining reps esentative.WE WILL, NOT discharge, or otherwise discriminateagainst, any of our employees in order to discouragemembership in or support of Building Service Employ-ees' International Union, Local 254, AFL-CIO, or anyother labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of the627rights guaranteed in the National Labor Relations Act,which are as follows:To engagein self-organization;To form, join, or help unions;To bargain collectively through representa-tives of their choosing;To act together for collective bargaining orother mutual aid or protection;To refuse to do any or all of these things.WE WILL offer to Joseph DeGuglielmo and CharlesHarak reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and WE WILL make them whole for anyloss of earnings they may have suffered by reason ofour unlawful discrimination against them, togetherwith interest at the rate of 6 percent per annum.WE WILL, upon request, bargain collectively withBuildingServiceEmployees' InternationalUnion,Local 254, AFL-CIO, as the exclusive representative ofall our employees in the unit described below, and if anagreement is reached we will embody it in a signedcontract. The appropriateunit is:All full and regular part-time cleaners, janitors,floorpolishersemployed by us at HarvardUniversity,Cambridge,Massachusetts, but ex-cluding all office clericals, guards and supervisorsas defined in the Act.Employees, pursuant to Section 9(c)(1) of the NationalLabor Relations Act, may,at an appropriatetime,petitionthe National Labor Relations Board at the office set forthbelow for an election to decertify the Union as theircollective-bargaining representative. The filing of such apetition can only be done as the voluntary act and choiceof the employees and on their own initiative, withoutencouragement or assistance from any representative ofmanagement.DatedByPERFORMANCE, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Seventh Floor, Bulfinch Building, 15 New Chardon Street,Boston,Massachusetts 02114, Telephone 617-223-3300.